Gildersleeve, J.
The judgment restrains the defendants from maintaining and operating their elevated railroad in front of the plaintiff’s premises, Yo. 987 Third avenue, in the city of Yew York, unless the defendants shall pay or tender to the plaintiff, within a time fixed by the judgment, the sum of ¡¡¡>2,850, with interest thereon from October 20, 1890, the day the action carneen to be tried, as payment for the easements appurtenant to said premises* and accept a grant or conveyance of such easements, duly executed by the-*953plaintiff, and by all persons holding, mortgages on said premises. It also awards to the plaintiff the sum oí $2,249.04 for past damages, together with $283.29, for costs and disbursements. We find no error in the rulings of the court below that call for a reversal of the judgment, and the evidence sustains the findings of the court below, and justifies the judgment rendered. For these reasons the judgment appealed from is affirmed, with costs.